 In the Matter of SQUARE D COMPANYandUNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA, C. I. O.Case No. R-53441.-Decided June 5, 19,143Mr. A. H. Gudie,of Los Angeles, Calif., for the Company.Messrs. Milton S. TyreandLeo Turner,of Los Angeles, Calif, forthe C. 1. 0.Messrs. George E. EllicottandK. Lundquist,of Los Angeles, Calif.,for the I. B. E. W.-Messrs. George E. MockandThomas L. Young,of Los Angeles,Calif., for the Warehousemen.Mr. Kenneth M. Grifjioa,of Los Angeles, Calif., for the TruckDrivers.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees' ofSquare D Company, Los Angeles, California, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Daniel J. Harrington, Trial Examiner.Said hearing was held at Los Angeles, California, on May 7, 1943.The Company, the C. I. 0., International Brotherhood of ElectricalWorkers, LocalUnion No.13-11, Switchboard Unit, and General Ware-housemen's Local Union 598, both affiliated with the American Federa-tion of Labor, herein called the I. B. E. W., and the Warehousemenrespectively, appeared and participated?All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings are free from prejudicial error and are hereby affirmed.1 Truck Drivers Local Union No. 208,affiliated with the American Federation of Labor,herein called the Truck Drivers, appeared at the hearing, but did not participate.50 N. L. R. B., No. 27.120 SQUARE D COMPANY121Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSquare D. Company, a Michigan corporation, is engaged at itsLos Angeles, California, plant in the manufacture of electricalswitches, switchboards, panelboards, motor control, and aircraft de-vices.During 1942, this plant used steel, copper, ebony, and otherraw materials amounting to approximately $1,500,000 in value, ofwhich approximately 70 percent was purchased from points outsidethe State of California.During the same period the plant's salesamounted to approximately $2,345,000 in value, of which approxi-mately $363,000 represented sales of products shipped to points out-side the State of California.The Company admits that it is engaged incommerce at its Los Angeles plant within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, affil-iated with the Congress of Industrial Organizations, and Interna-tional Brotherhood of ElectricalWorkers, Local Union No. B-11,Switchboard Unit; General -Warehousemen's Local Union 598; andTruck Drivers Local Union No. 208, all affiliated with the AmericanFederation of Labor, are labor organizations, each admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 25, 1943, the C. I. O. advised the Company that it rep-resented a majority of the Company's employees.At that time boththe I. B. E. W. and the Warehousemen were negotiating with theCompany for bargaining agreements.Upon receipt of the C. I. O.'snotice that it claimed a majority, the Company ceased negotiationswith the I. B. E. W. and the Warehousemen, and thereafter all theparties herein agreed that a hearing was necessary in view of theconflicting unit contentions.The I. B. E. W. has had contractual relations with the Companysince 1938.In January 1943, the I. B. E. W. and the Companyverbally agreed, while negotiations for a new contract were pending,to extend the existing contract 90 days from its expiration, date ofMarch 1, 1943.The I. B. E. W. contends that the extended contractoperates as a bar to an election herein.We find that contention with-i 122DECISIONS OF NATIONAL LABOR RELATIONS BO'A'RDout merit, since the extension agreement was verbal and, in anyevent, is about to expire .21A statement of an agent for the Board, introduced into evidenceat the hearing, indicates that the C. I. 0., the I. B. E. W., and theWarehousemen each represents a substantial number of employeesin the units alleged by each to be appropriate.3We find that a question affecting commerce'has arisen concerningthe representation of employees of the Company within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThe'C. 1. 0., the I. B. E. W., and the Company substantially agreethat a -plant-wide .unit is appropriate., There are minor disputes asto the inclusion or exclusion of certain categories.The Warehouse-men seeks a separate unit of warehousemen as opposed to the I. B.E.W. and the Company who would include warehousemen in, thelarge unit.The C. I. 0. takes no position as to whether the warehousemen should constitute a separate unit or not, although it has or-ganized on a plant-wide basis and some warehousemen are membersof the C. 1. 0.The Warehousemen organized 'the warehouse employees in 1942.and, notwithstanding the fact that the I. B. E. W. contracts recitethat the I. B. E. W. is the sole bargaining agency for all the employeesof the Company, the Warehousemen during 1942 and 1943 had several'conferences with the Company with-respect to the establishment ofwage scales for the warehouse employees and has presented grievanceson their behalf.There are approximately 12 employees in the unit'sought by the Warehousemen. They are variously classified as stockclerks, craters, wrappers and packers, and they are located in thereceiving department, which includes the stockroom, and the ship-2 SeeMatterof Ficor, Inc,andDistrict No 8, International Association of Machinists,A. F of L., 46N. L. R. B. 105, wherein the Board found that a contract not, signed,andexecuted is no bar3 The C I 0 submitted 102 authorization cards (2 undated and 100 dated in Mai chand April of 1943), all but 1 bearing apparently genuine oiigmal signatures and 96 ofwhich bore the names of persons on the Company's pay roll of April 2, 1943, which lists174 employees in the unit deemed appropriate by the C I 0-'The I. B E IV submitted a list bearing,the names of 116 employees whose dues werevoluntarily checked off by the Company for the month of starch 1943; all 116 names aleallegedly those of employees in the unit sought by ilie I B 'E W , and 113 were listed bythe Company as within the unit sought, by the C. I 0The warehousemen submitted 23 application for membership cards (1 undated, the re-mainder dated from August 1942 to April 1943), 'all of which bore apparently genuineoriginal signatures, and I1 of which bore the names of persons on the Company's payrollof April 2, 1943, which listed 12 employees'in the unit deemed appropriate by the Waee-lrousemen.,'.,,The agent fm ttier iepoited that 4 of the employees who designated the C. I .0 as their'baraauiing aent an-d" 1 of the enrployeds foinrd'to -have their dues checked off to' the1.B P IV were'listed by the Company. as within the unit sought" by the warehousemenT',e Truck Duieis submitted no evidence of representation.- SQUARE D COMPA\F1,23ping department.Although the receiving and shipping departmentsare under separate supervision, the duties of the employees therein arefunctionally related. ''In' view of these circumstances, we are of theopinion that the warehouse employees may appropriately be estab-lished as a separate unit if they so desire.We shall'exclude the 1or 2 clerks in the receiving and shipping 'departments who are con-sidered as working foremen, as they have the authority to, recommendthe hiring and discharging of employees. ,Of the remaining production and maintenance employees who havebeen bargained for by the I. B. E. W.,'the last bargaining contiactspecifically excludes'executives, foremen or supervisors having theauthority to hire or discharge, clerks, office emp3loyees, engineers,draftsmen, salesmen, outside employees, watchmen, and janitors.Wefind that these employees should be excluded. The Company has from30 to 38working foremen,whom the C. I. 'O. and the'I. B. E. W.would include.However,' since they have the,authority to recom-nmend the hiring and discharging of employees, we shall 'exclude theworking foremen.The Company has 1tz uck driverwhom all theparties agree to exclude.As he apparently is a member of the TruckDrivers and -is bargained for by that union, "ire shall exclude thetruck driver.We shall direct that separate elections be held (1) among the ware-housemen, described below,' to determine whether they desire to berepresented by the C. I. 0., or'by the L B. E. W., or by'the Ware-housemen, for the purposes of collective, bargaining, or by none;and (2) among the remainder of the Company's production andmaintenance employees, with the inclusions and exclusions noted be-low, to determine whether they. desire to be represented by the C. I. O.or by the I. B. E. W., or by neither. If the majority in each groupselects the same organization, they will together constitute a singleappropriate unit. If the majority in either group does not select thesame organization, they will constitute separate 'appropriate units.We shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the groupsof employees indicated, in the Direction of Elections who' were em-ployed during the pay-roll period immediately preceding` the date ofthe Direction of Elections subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor 424DECISIONS OF NATIONAL LABOR RELATIONSBOARD.Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Square D Com-pany,'Los Angeles, California, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from,the date of this Direction, under the direction and supervision of theRegional Director ' for the Twenty-first Region, acting in this matteras agent for. the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations,, among the fol-lowing groups of employees at the Company's Los Angeles plant whowere employed during the pay-roll period immediately preceding thedate'of this Direction, including employees who did not work duringsaid pay-roll period because they were, ill or on vacation or tempora-rily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those who have since quit or been discharged for, cause :1.All production and maintenance employees, excluding ware-housemen, executives,' administrative employees, clerks, office em-ployees, engineers, draftsmen, salesmen, outside employees, watch-men, janitors, truck drivers, and supervisors, foremen and workingforemen who have the authority to recommend the hiring and dis-charging of employees, to determine whether they desire to be repre-sented by United Electrical, Radio and Machine Workers of America,affiliated with the Congress of Industrial Organizations, or by Inter-national Brotherhood of Electrical Workers, Local Union No. B-11,Switchboard Unit, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither; and2.Among all warehousemen, including stock clerks, craters, wrap-pers, and packers, but' excluding the working foremen who have theauthority to recommend the hiring and discharging of employees, todetermine whether they desire to be represented by United Electrical,Radio and Machine Workers of America, affiliated with the Congressof Industrial Organizations, or by International Brotherhood of Elec-tricalWorkers, Local Union No. B-11, Switchboard Unit, affiliatedwith the American Federation of Labor, or by General Warehouse-men's Local Union 598, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by none.